Citation Nr: 9901332	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  96-27 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits.  


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from the November 1995 determination of the 
Seattle, Washington VA Regional Office (RO), in which the RO 
found that the appellant did not have basic eligibility for 
VA benefits because he had never served on active duty in the 
armed forces of the United States.  

On several occasions, the appellant requested a hearing 
before a member of the Board in Washington, D.C.  By letter 
dated in July 1997, the Board informed the appellant that his 
hearing had been scheduled for October 23, 1997, and notified 
him of the time, place, and other information regarding the 
hearing.  The appellant failed to report for that hearing.  

In November 1997, this matter was remanded to the RO for 
further development, to include requesting a copy of any 
decision regarding the appellant from the Board for 
Correction of Naval Records; requesting that the National 
Personnel Records Center (NPRC) provide copies of any 
relevant enlistment/separation documents and verify the 
appellants Naval Reserve status including whether he was in 
the Delayed Entry Program, whether he was discharged or 
administratively separated from the Naval Reserve, the date 
of separation, the reason for any separation or discharge, 
and, if he was in an active reserve status, obtaining the 
dates of any inactive duty training or active duty for 
training; and, if the aforementioned information was not 
available at NPRC, requesting the information from the 
recruiting station or the Naval Reserve Personnel Command in 
New Orleans, Louisiana.

The Board notes that, in the May 1996 supplemental statement 
of the case, the RO addressed the issue of whether new and 
material evidence has been received to reopen the claim for 
basic eligibility for VA benefits instead of addressing the 
issue on a direct basis.  However, as the RO reviewed all of 
the evidence submitted since the Boards November 1997 remand 
and determined that the appellant still did not have 
qualifying service, the RO essentially adjudicated the issue 
on a direct basis and the appellant has not been prejudiced. 

It is noted that the copy of the Boards November 1997 remand 
that was sent to the appellant was returned to the Board 
because he had moved and a forwarding order had expired and 
that his copy of the June 1998 supplemental statement of the 
case was returned to the RO by the post office with the 
notation attempted not known.  However, the Boards 
remand and the supplemental statement of the case were sent 
to the appellants last reported address and he has not 
notified the RO or the Board of any new address.  


FINDING OF FACT

The appellant enlisted in the Delayed Entry Program of the 
United States Naval Reserve on October 28, 1993, with an 
active duty date in February 1994; he was administratively 
separated on December 14, 1993, prior to any active service, 
with an uncharacterized entry level separation for the reason 
of moral disqualification.


CONCLUSION OF LAW

The appellant has not met the basic service eligibility 
requirements and may not be considered a veteran for purposes 
of VA benefits.  38 U.S.C.A. §§ 101, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.1, 3.6, 3.203 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations

A person claiming entitlement to VA benefits must achieve the 
status of claimant before an obligation arises to determine 
whether a claim is well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991).  Aguilar v. Derwinski, 2 Vet. App. 21, 23 
(1991). 

Eligibility for VA benefits is governed by statutory and 
regulatory law which define an individual's legal status as a 
veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.

The term veteran is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A 
service-connected disability is a disability that was 
incurred or aggravated in the line of duty during active 
military, naval, or air service.  38 U.S.C.A. § 101(16); 38 
C.F.R. § 3.1(k).  Active military, naval, or air service 
includes (1) active duty; (2) any period of active duty for 
training during which the veteran was disabled or died from a 
disease or injury incurred or aggravated in the line of duty; 
and (3) any period of inactive duty training during which the 
veteran was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.6(a).  

38 C.F.R. § 3.7 (1998) provides that certain individuals and 
groups are considered to have performed active military, 
naval, or air service.  38 C.F.R. § 3.7(o) states that any 
person who has applied for enlistment or enrollment in the 
active military, naval, or air service and who is 
provisionally accepted and directed, or ordered, to report to 
a place for final acceptance into the service and suffered 
injury or disease in line of duty while going to, or coming 
from, or at such place for final acceptance or entry upon 
active duty, is considered to have been on active duty and 
therefore to have incurred such disability in active service.  
The injury or disease must be due to some factor relating to 
compliance with proper orders.  38 C.F.R. § 3.7(o)(1), (2).  
Draftees and selectees are included when reporting for 
preinduction examination or for final induction on active 
duty.  Such persons are not included for injury or disease 
suffered during the period of inactive duty, or period of 
waiting, after a final physical examination and prior to 
beginning the trip to report for induction.  38 C.F.R. 
§ 3.7(o)(2).  

38 C.F.R. § 21.5040(c)(2) (1998) addresses basic eligibility 
under 38 U.S.C. Chapter 32 for educational assistance.  This 
regulation provides that, for the purpose of paragraph (c)(1) 
of this section, the Department of Veterans Affairs considers 
that an enlisted person originally enlisted in a regular 
component of the Armed Forces on the date he or she entered 
on active duty even through he or she may have signed a 
delayed-entry contract on an earlier date.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity or burial benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions: (1) the evidence is 
a document issued by the service department, (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a) (1998).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, the VA shall request verification of service from a 
service department.  38 C.F.R. § 3.203 (1998).  The United 
States Court of Veterans Appeals (Court) has held that a 
service department determination as to an individual's 
service shall be binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. App. 115, 120 
(1993).

Factual Background

A DD Form 4/2, Part D Certification and Acceptance, and other 
service records show that the appellant enlisted in the 
United States Naval Reserve for eight years on October 28, 
1993.

The appellant submitted documents from the State of 
Washington Office of the Insurance Commissioner which 
addressed his allegations of Medicaid fraud; documents from 
the Unites States of America Merit Systems Protection Board 
which show that the appellant had an appeal against the 
Department of the Navy that was dismissed; a letter from the 
Inspector General of the Department of Defense in regard to 
the appellants appeal regarding a request for information 
under the Freedom of Information Act and Privacy Act; a 
declaration of service of a supplemental appellants brief on 
the Employment Security Department; a letter from the Federal 
Bureau of Investigation showing that the appellants arrest 
entry dated in August 1983 had been amended to reflect the 
appropriate dispositional information and that the 
fingerprints taken in connection with his December 1993 
arrest were deleted form his record; pictures of policemen 
and a man allegedly showing a felony assault with mace; a 
letter from the Washington Department of Licensing; a copy of 
the appellants United States District Court complaint 
regarding criminal felony double jeopardy obstruction of a 
United States Navy Enlistment in which he sought the remedy 
of expungement of a dishonorable discharge and compensation 
for an illegally violated United States Federal Contract.  

In two November 1995 VA Forms 119, Report of Contact, the RO 
reported that the Navy Recruiting Station was contacted and 
that a Petty Officer explained that the appellant had never 
been in the Active Navy and a Lieutenant Commander stated 
that the appellant was in the Delayed Entry Program, but had 
never been on active duty in the Navy.  

The appellant has asserted that he has a case pending before 
the Naval Board of Corrections.  By letter dated in May 1998, 
the RO requested that the Board for Correction of Naval 
Records (BCNR) provide any information regarding the 
appellant.  The RO referenced both case numbers provided by 
the appellant.  
BCNR did not respond.

Also in May 1998, the RO sent letters to the Naval Reserve 
Personnel Center in New Orleans, Louisiana; to the United 
States Navy Recruiting Station in Tukwila, Washington; and to 
the NPRC, requesting verification of the appellants naval 
reserve status, including whether he was in the Delayed Entry 
Program, whether he was discharged or administratively 
separated from the Naval Reserve, the date of separation, the 
reason for any separation/discharge, and the dates of any 
inactive duty training or active duty training.  

The Naval Reserve Personnel Center in New Orleans, Louisiana, 
and the United States Navy Recruiting Station in Tukwila, 
Washington, did not respond to the ROs May 1998 letter 
requesting verification of the appellants Naval Reserve 
status.  

In June 1998, the NPRC provided records including the 
appellants enlistment contract and papers pertaining to his 
discharge which show that the appellant enlisted in the 
United States Naval Reserve on October 28, 1993, for a period 
of eight years and that he was in the Delayed Entry Program 
with the projected active duty date of February 22, 1994.  
These records indicate that he had a three year fireman 
apprenticeship training program guarantee and that his active 
duty date was February 22, 1994.  The records reveal that, on 
December 14, 1993, the appellant was administratively 
separated with an uncharacterized entry level separation for 
the reason of moral disqualification which resulted in his 
discharge from the Delayed Entry Program.  It was noted that 
a total of 48 days had passed since the beginning of his 
delayed Entry Program period.  In a Statement of 
Rights/Waiver of Rights, the appellant reported that he had 
been informed of his rights with respect to the proposed 
administrative separation.  This document was signed December 
24, 1993, by the appellant and bears a hand-printed 
annotation maintain no wrongdoing or misconduct.  Good to 
go for 2/22/94.  All charges - civil and criminal - are or 
will be dropped/nulled  have proof of false arrest and civil 
plaintiff lying. 

Analysis

In November 1995, a Petty Officer and a Lieutenant Commander 
at a Navy Recruit Station reported that the appellant had 
been in the Delayed Entry Program, but had never had active 
duty in the Navy.  Records provided from the NPRC show that 
the appellant enlisted in the United States Naval Reserve 
Delayed Entry Program on October 28, 1993, that his projected 
active duty date was February 22, 1994, and that he was 
administratively separated with an uncharacterized entry 
level separation by reason of moral disqualification on 
December 14, 1993.  Therefore he had been in the Delayed 
Entry Program for a period of 48 days and had not reported 
for active duty.  

Although the appellant enlisted in the United States Naval 
Reserve in October 1993, he was in the Delayed Entry Program 
and was told to report for active duty on February 22, 1994.  
He did not suffer injury or disease due to some factor 
relating to compliance with proper orders in the line of duty 
while going to, or coming from, or at such place for final 
acceptance or entry upon active duty, or while reporting for 
preinduction examination or final induction on active duty.  
Therefore, he is does not meet the criteria for active 
military, naval, or air service under 38 C.F.R. § 3.7(o).  

The evidence shows that the appellant had no active service, 
active duty for training, or inactive duty for training.  
Therefore, he had no active military, naval, or air service 
and he is not a veteran for purposes of entitlement to VA 
benefits.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. §§ 3.1(d), 
3.6(a).  

Although not specifically applicable to the circumstances of 
this case, it is worth noting that the date of enlistment in 
a regular component of the Armed Forces for purposes of 
educational assistance is the date that an enlisted person 
entered on active duty, even though he or she may have signed 
a delayed entry contract.  38 C.F.R. § 21.5040(c)(2).  

The appellant essentially argues that his arrest in 1993 was 
unlawful, that all charges were dismissed without prejudice 
in February 1994, and that he was completely exonerated and 
expunged by Washington State authorities and the Federal 
Bureau of Investigation.  He contends that his active duty 
service/enlistment was unlawfully obstructed and 
railroaded by the local city, county, and state 
government and that he has been in the military for more than 
two years and is contractually entitled to his benefits.  He 
has asserted that he refused to obey an order that would have 
caused and/or required the violation of a law and this is an 
affirmative defense to his disqualification.  In his November 
1995 claim, he reported that he had had active service in the 
United States Navy Active Duty Ready Reserve from October 
to December 1993, that he was a prisoner of war of 
Israel/Russia from February to May 1995, and that he was 
currently a member of the United States Naval Reserve.  
Finally, he contends that he should have been let back in the 
service when the charges were dismissed, that he was never 
lawfully separated or discharged from service, and that he 
had over two years of active service.  

Despite the appellants arguments as to mistreatment, 
violation of his rights, and other irregularities, the 
matters he has raised in support of his claim are ones that 
can not can not be remedied by the VA.  Although he has 
referred to the BCNR, the ROs inquiry to that office was not 
answered and the appellant has not submitted any decision 
from BCNR changing the nature of his former reserve status.  
Also, he has not submitted evidence of active service, active 
duty for training, or inactive duty for training, such as a 
DD 214, Certificate of Release or Discharge from Active

Duty, or original Certificate of Discharge which meets the 
requirements of  38 C.F.R. § 3.203(a) (1998).  Navy 
recruiters have reported on two occasions that the appellant 
had been in the Delayed Entry Program, but had never had 
active duty in the Navy.  Additionally, the RO requested 
verification of service from the service department in May 
1998 and received only the aforementioned records which show 
48 days in the Delayed Entry Program of the United States 
Naval Reserve and no active service, active duty for 
training, or inactive duty for training.  See 38 C.F.R. 
§ 3.203 (1998).  The Court has held that a service department 
determination as to an individual's service shall be binding 
on the VA.  Duro v. Derwinski, 2 Vet. App. 530 (1992); 
Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

As the law and not the evidence is dispositive in this case, 
entitlement to recognition of the appellant as a veteran for 
purposes of VA benefits is denied due to the absence of legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Basic eligibility for VA benefits is not established; thus, 
the claim is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
